Quillian, Judge.
Appellant raises the question of whether the 1975 statute regarding garnishment, Code Ch. 46-1 (Ga. L. 1975, p. 1291) was complied with as to service and as to giving bond. However, the statute upon which both grounds were based has been repealed by H. B. No. 1371 which became effective upon the Governor’s signature on April 7, 1976. The statute specifically provides it "shall apply to all garnishment cases pending on the date of its adoption.” Section 3, Ga. L. 1976.
Because of the impact of this statute (see Hill v. Willis, 224 Ga. 263, 265 (1) (161 SE2d 281); Bazemore v. Burnet, 117 Ga. App. 849, 851 (161 SE2d 924)) andinorder to preserve the rights of the parties to raise such issues, constitutional or otherwise, as they may desire, this case is therefore remanded to the trial court with direction that the trial judge make a determination in view of the 1976 statute.

Remanded with direction.


Deen, P. J., and Webb, J., concur.